DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 10/10/2018. As directed by the amendment, claims 1, 4, 6, and 9-10 were amended, claims 2-3 were cancelled and no new claims were added. Thus, claims 1 and 4-11 are presently pending in this application.   

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in lines 3 and 5 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
In Claim 4, line 1, the term “The method of any of claim 1” is suggested to be changed to --The method of claim 1-- in order to provide clarity. 
In Claim 6, line 1, the term “The method of any of claim 1” is suggested to be changed to --The method of claim 1-- in order to provide clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “electronic control unit” (claim 1, lines 3-4) with the function of controlling the motor “the motor is controlled by an electronic control unit for delivering a forced flow of air through at least one filter to a user” (claim 1, lines 3-4) and the limitation “an electronic control unit operable to adjust an electrical 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “(b) decreasing a speed of the electric motor when the system loading reaches a predetermined value, (c) detecting a speed of the electric motor and establishing an electrical characteristic applied by the electronic control unit to the electric motor, and (d) decreasing the speed of the electric motor to a speed lower than the speed established in step (b) by providing the electrical characteristic to the electric motor as determined in step (c)” (lines 7-13) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide adequate details on the limitation, the specification discloses on page 3, lines 17-24, the exact limitation as claimed. The specification discloses on page 11, lines 15-31, “If system loading is greater than a determined value as determined in step 39, in some embodiments, method 30 jumps to a subsequent step 44 of altering air flow speed, such as for example decreasing or stepping down air flow speed, and starting an air flow speed 
Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “detecting a speed of the electric motor” (line 9) is unclear if “a speed” is referring to the speed being claimed in step b, line 7, if so, then it is unclear if the “detecting of a speed of the electric motor” is the speed before the decrease or the decreased speed (speed after the step of decreasing). Step (b), line 7 claims “a speed of the electric motor”, step (c), line 9 claims “a speed”, step (d), line 11 claims “the speed of the electric motor”, mix usage of “a” and “the” make the claim confusing as to what speed the applicant is trying to refer to. 
Regarding claim 1, the limitation “the speed established in step b” (lines 11-12) lacks proper antecedent basis. Furthermore, it is unclear as to what “the speed established in step b” is referring to, step B claims “decreasing a speed”, is the speed established referring to “a speed” or the speed after it has been decreased or a different speed. Furthermore, since it is unclear as to what the speed established in step b is referring to, it is unclear as to what is the scope of the limitation “decreasing the speed 
Regarding claim 4, the limitation “the speed of the electric motor” (lines 2-3) is unclear as to what speed of the electric motor is being referred to. Claim 1 claims in line 7 “a speed of the electric motor”, step (c), line 9 claims “a speed”, step (d), line 11 claims “the speed of the electric motor”, mix usage of “a” and “the” make the claim confusing as to what speed the applicant is trying to refer to.
Regarding claim 8, the limitation “the airflow path” (line 2) lacks proper antecedent basis. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palacharla (2015/0000651). 
Regarding claim 7, Palacharla discloses an air purifying respirator blower system (system 100 shown in fig. 1, see abstract and paragraphs 0016-0017), comprising a fan (fan of air blower 102, fig. 1, paragraph 0016) powered by an electric motor (104, fig. 1, paragraph 0016), and an electronic control unit (110, fig. 1, paragraph 0017) operable to 
Regarding claim 11, Palacharla discloses a powered air purifying respirator (system 100 and the face mask or a hood and a hose, see paragraph 0015) comprising the blower system (100) is a respirator headpiece (see paragraph 0015, Palacharla discloses that the air is deliver to a hose and then to a face mask or a hood, wherein the face mask and the hood is a respirator headpiece) in fluid communication therewith. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palacharla (2015/0000651) in view of Duarte (2007/0240719).
Regarding claim 8, Palacharla discloses a power supply (106), a housing wherein the housing further includes at least one filter positioned in the airflow path of the fan (see paragraph 0015, Palacharla discloses a PAPR and further discloses that the air blower draws air through the filter and deliver breathable air to the user via a hose or face mask/hood, therefore, the structure that holds the filter would include a housing to hold the filter and fan, which would be a housing of the device or housing of the blower, since the filter would have to be sealed against the external environment for the filter to filter air. Furthermore, paragraph 0015 discloses PAPR that are incorporated by reference, such as 2011/0146682, which discloses housing (housing 22 and filter 24) comprising a filter 24 that is positioned in the airflow path of the fan 26). 
However, if there is any doubt that Palacharla discloses a housing and the housing further includes at least one filter positioned in the airflow path of the fan.
Duarte teaches a PAPR (10, fig. 1) comprising a housing (32 and everything within 32, fig. 1) including a filter (102, fig. 1) positioned in the airflow path of a fan (86, see paragraphs 0022 and 0025, Duarte discloses that the battery and blower assembly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Palacharla to have the filter, power supply and fan/electric motor to be housed within as taught by Duarte for the purpose of providing a housing to hold and protect all of the structural components such as the fan/electric motor, control unit and filter. 
          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palacharla (2015/0000651) in view of Duarte (2007/0240719).
Regarding claim 9, Palacharla discloses a housing (see explanation to claim 8) and a power supply (106), but fails to disclose that the housing further includes the power supply for the motor. 
However, Duarte teaches a PAPR (10, fig. 1) comprising a housing (32 and everything within 32, fig. 1) including a filter (102, fig. 1) positioned in the airflow path of a fan (86, see paragraphs 0022 and 0025, Duarte discloses that the battery and blower assembly 86 are housed within housing assembly 32, Duarte further discloses that the filter 102 is housed within housing 62 of housing assembly 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Palacharla to have the filter, power supply and fan/electric motor to be housed within as taught by Duarte for the purpose of providing a housing to hold and protect all of the structural components such as the fan/electric motor, control unit and filter. 
          Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palacharla (2015/0000651) in view of Curran (2012/0138051).
Regarding claim 10, Palacharla discloses an electric motor, but fails to disclose that the electric motor is a three-phase square-wave brushless direct-current motor. 
However, Curran teaches an electric motor that is a three-phase square-wave brushless direct-current motor (see paragraphs 0031 and 0059). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Palacharla to be a three-phase square-wave brushless direct-current motor as taught by Curran for the purpose of providing a motor that is well-known and can be utilize to drive a fan of a PAPR (see paragraph 0031 of Curran). 

Allowable Subject Matter
Claims 1 and 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), 1st paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Palacharla (2015/0000651) and Volmer (2014/0311490) does not specifically disclose the claimed apparatus as presented in the claims 1 and 4-6. 
Palacharla discloses an air purifying respirator blower system (system 100 shown in fig. 1, see abstract and paragraphs 0016-0017), comprising a fan (fan of air 
Volmer discloses the step of decreasing a speed of the electric motor when system loading teaches a predetermine value (see paragraph 0080, Volmer discloses that if the actual volume flow determined is greater than a desired volume flow, the control unit 52 prompts the motor 54 to reduce the speed by reducing the electric current). 
However, Palacharla and Volmer fail to disclose the method of b) decreasing a speed of the electric motor when system loading reaches a predetermined value and c) detecting a speed of the electric motor and establishing an electrical characteristic applied by the electronic control unit to the electric motor and d) decreasing the speed of the electric motor to a speed lower than the speed established in step b) by providing the electrical characteristic to the electric motor as determined in step c). Therefore, to modify Palacharla to arrive at the claimed invention would be based upon improper hindsight. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han (2005/0133031) is cited to show a respiratory apparatus having a control unit for adjusting the speed of a fan based on the pressure in the air of an air duct. 
Patil (2011/0146682) is cited to show a PAPR comprising a control unit for adjusting the speed of a motor. 
Ponkala (4,905,687) is cited to show a method and apparatus for regulating air supplied to a gas mask. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like .

/TU A VO/Primary Examiner, Art Unit 3785